                            Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 1 of 53


             1        Michael G. Marderosian, No. 077296
                      Heather S. Cohen, No. 263093
             2        MARDEROSIAN & COHEN
                      1260 Fulton Street
             3        Fresno, CA 93721
                      Telephone: (559) 441-7991
             4        Facsimile: (559) 441-8170
             5        Virginia Gennaro, No. 138877
                      City Attorney
             6        CITY OF BAKERSFIELD
                      1501 Truxtun Avenue
             7        Bakersfield, CA 93301
                      Telephone: (661) 326-3721
             8        Facsimile: (661) 852-2020
             9        Attorneys for: Defendants CITY OF BAKERSFIELD and JOSEPH GALLAND
             10
                                                     UNITED STATES DISTRICT COURT
             11
                                                    EASTERN DISTRICT OF CALIFORNIA
             12
             13       JESUS FLORES,                                   )     Case No. 1:17-CV-01393-JLT
                                                                      )
             14                               Plaintiffs,             )     DEFENDANTS’ SEPARATE
                                                                      )     STATEMENT OF UNDISPUTED
             15                        v.                             )     FACTS IN SUPPORT
                                                                      )     OF MOTION FOR SUMMARY
             16       CITY OF BAKERSFIELD;                            )     JUDGMENT OR, IN THE
                      JOSEPH GALLAND; and                             )     ALTERNATIVE, PARTIAL
             17       DOES 1 to 10, inclusive,                        )     SUMMARY JUDGMENT
                                                                      )
             18                               Defendants.             )     DATE: November 25, 2019
                                                                      )     TIME: 9:30 a.m.
             19                                                       )     JUDGE: Jennifer L. Thurston
             20                Pursuant to Local Rule 260 and the Court’s Scheduling Order, Defendants City of Bakersfield
             21       and Joseph Galland submit the following Separate Statement of Undisputed Facts in Support of their
             22       Motion for Summary Judgment, or in the Alternative, Partial Summary Judgment:
             23       ///
             24       ///
             25       ///
             26       ///
             27       ///
             28       ///

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721
                           Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 2 of 53


             1        UNDISPUTED MATERIAL FACTS                             OPPOSING PARTY’S RESPONSE:
                      AND SUPPORTING EVIDENCE:
             2
             3        1.      In his report, Detective Galland
                              reports that he and Sergeant Burdick
             4                responded to Bakersfield Memorial
                              Hospital and that upon their arrival,
             5                they learned that M.F. had been
                              placed in a medically induced coma to
             6                stabilize him. He was also placed on
                              a ventilator.
             7
                              Supporting Evidence:
             8
                              Declaration of Joseph Galland
             9                (“Galland Decl.”), ¶ 4; Police Report,
                              Ex. 3 to MGM Decl.
             10
                      2.      In his report, Detective Galland
             11               reports that he spoke first with Dr.
                              Burny, a pediatric specialist, and then
             12               with emergency room physician, Dr.
                              Wade Naven, who was the attending
             13               physician at the time.
             14               Supporting Evidence:
             15               Deposition of Wade Naven M.D.
                              taken April 16, 2019 (“Naven Depo.
             16               1”), pp. 36:18-23, 40:5-14, Ex. 4 to
                              MGM Decl.; Galland Decl., ¶ 5;
             17               Police Report, Exhibit 3 to MGM
                              Decl.
             18
                      3.      Detective Galland’s report states that
             19               Dr. Naven advised him that M.F. had
                              injuries to his brain and that Dr.
             20               Naven was very worried that M.F.
                              was the victim of child abuse.
             21
                              Supporting Evidence:
             22
                              Naven Depo. 1, p. 28:6-12, Ex. 4 to
             23               MGM Decl.; Galland Depo., pp.
                              33:23-35:14, Ex. 2 to MGM Decl.
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        2
                           Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 3 of 53


             1        4.      Dr. Naven showed Detective Galland
                              M.F.’s CT scan depicting multiple
             2                hematomas because Dr. Naven felt
                              even a “non-medical person could
             3                see” that it was not normal.
             4                Supporting Evidence:
             5                Naven Depo. 1, pp. 43:3-45:14,
                              47:12-18, 50:5-14, 51:2-4, 52:16-21,
             6                Ex. 4 to MGM Decl.; Galland Depo.,
                              pp. 33:23-35:14, Ex. 2 to MGM Decl.
             7
                      5.      Dr. Naven diagnosed M.F with “non-
             8                accidental trauma” and had a “strong
                              belief” that M.F. had been abused
             9                “over the course of the last two and a
                              half months since birth repeatedly.
             10
                              Supporting Evidence:
             11
                              Naven Depo., pp. 28:13-16, 30:4-13,
             12               31:12-32:6, 32:8-22, 66:18-67:21,
                              69:23-71:3, 71:17-24, Ex. 4 to MGM
             13               Decl.; Galland Depo., pp. 23:3-8,
                              38:24-41:11, 53:1-9, Ex. 2 to MGM
             14               Decl.
             15       6.      Dr. Naven prepared a report which
                              noted multiple subdural hematomas,
             16               the majority of which contain acute
                              hemorrhage mixed with additional
             17               hemorrhage of varying ages. The
                              diagnoses were as follows: (1)
             18               Subdural hematoma; (2) Evaluate
                              non-accidental trauma; and (3)
             19               Respiratory alkalosis with metabolic
                              acidosis.
             20
                              Supporting Evidence:
             21
                              Naven Depo. 1, Ex. 2 thereto, Ex. 4 to
             22               MGM Decl.
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                       3
                           Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 4 of 53


             1        7.      Since Sergeant Galland was not/is not
                              a medical doctor, he relied on what
             2                Dr. Naven had communicated to him
                              in terms of what was shown on the CT
             3                and that M.F.’s injuries were “non
                              accidental”. Detective Galland’s
             4                report states that he “asked Dr. Naven
                              how recent the acute brain injuries
             5                had been caused and Dr. Naven stated
                              he believed the injuries were no more
             6                than two hours old.”
             7                Supporting Evidence:
             8                Galland Depo., pp. 36:11-25, 37:7-19,
                              Ex. 2 to MGM Decl.; Naven Depo. 1,
             9                pp. 52:23-53:9, 83:4-10, Ex. 4 to
                              MGM Decl.
             10
                      8.      On July 6, 2017, two years after his
             11               discussion with Detective Galland,
                              Dr. Naven testified in the criminal
             12               case that he didn’t remember
                              specifically telling Sergeant Galland
             13               that the acute subdural hematoma
                              could be as recent as two hours but “it
             14               definitely could have.”
             15               Supporting Evidence:
             16               Criminal Testimony of Wade Naven
                              M.D. (“Naven Crim.”), pp. 53:13-20,
             17               Ex. 5 to MGM Decl.
             18       9.      At the time of his deposition on April
                              16, 2019, four years after the
             19               discussion with Detective Galland,
                              Dr. Naven testified that he didn’t
             20               “have a direct recollection of saying
                              that to him. In – my standard practice
             21               would be to say “ within a few hours”
                              and that he believed the acute injury
             22               had occurred “within the last few
                              hours.”
             23
                              Supporting Evidence:
             24
                              Naven Depo. 1, pp. 23:17-24, 52:23-
             25               53:9, 60:9-16, 83:4-17, Ex. 4 to MGM
                              Decl.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        4
                        Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 5 of 53


             1        10.   Detective Galland proceeded to see
                            M.F. and took digital photographs
             2              depicting bruising on M.F.’s left and
                            right cheeks.
             3
                            Supporting Evidence:
             4
                            Galland Decl., ¶ 6.
             5
                      11.   Ms. Guzman advised Detective
             6              Galland that M.F. had no medical
                            problems or allergies that she was
             7              aware of and had been seen about a
                            month earlier for a checkup.
             8              Detective Galland also asked Ms.
                            Guzman about M.F.’s schedule that
             9              day and she indicated that she and her
                            mother, aunt, and cousins had left the
             10             house around 2 p.m. to get a haircut
                            and look at a gym memberships,
             11             leaving M.F. alone with Plaintiff
                            Jesus Flores. Ms. Guzman indicated
             12             that they returned to the residence
                            around 3 or 3:15 p.m., at which point,
             13             Ms. Guzman and her mother left to go
                            to the Farmer’s Market and that Ms.
             14             Guzman’s aunt and cousins also left,
                            again leaving M.F. alone with
             15             Plaintiff Jesus Flores.
             16             Supporting Evidence:
             17             Galland Decl., ¶ 6.
             18       12.   Detective Galland’s report reflects
                            that he also re-contacted Dr. Naven
             19             who advised that M.F. was being
                            transferred to Valley Children’s
             20             Hospital and that M.F. had a
                            reasonable chance of survival but
             21             indicated he thought there was a high
                            probability the child would suffer
             22             significant permanent brain damage as
                            a result of the injuries.
             23
                            Supporting Evidence:
             24
                            Naven Depo. 1, p. 61:10-25, Ex. 4 to
             25             MGM Decl.; Galland Depo., p. 42:12-
                            15, Ex. 2 to MGM Decl.; Police
             26             Report, Ex. 3 to MGM Decl.
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     5
                        Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 6 of 53


             1        13.   Detective Galland’s report reflects
                            that after his discussion with Dr.
             2              Naven, he reached out to Detective
                            McAfee, who was at the subject
             3              residence and who was going to return
                            to the Police Department to author a
             4              search warrant. Detective Galland’s
                            report reflects that Jesus Flores would
             5              be transported to the Bakersfield
                            Police Department via patrol car to be
             6              interviewed, and that two other
                            relatives were going to drive
             7              themselves. In addition, Detective
                            Galland asked Sara Guzman and her
             8              mother, Geneveva Ramirez, to come
                            to the Police Department so that the
             9              investigation could be continued.
             10             Supporting Evidence:
             11             Galland Decl., ¶ 8 and 9; Galland
                            Report, Ex. A to Galland Decl.
             12
                      14.   Detective Galland and Detective
             13             Davenport proceeded to interview the
                            family/witnesses including: (1)
             14             Mariana Ramirez, the aunt of Sara
                            Guzman; (2) Araceli Reyes, the
             15             daughter of Mariana Ramirez; (3) Jose
                            Mendez, M.F.’s grandfather; (4)
             16             Christopher Guzman, Sara Guzman’s
                            brother; (5) Geneveva Ramirez, Sara
             17             Guzman’s mother; (6) Sara Guzman;
                            and (7) Jesus Flores. All of the
             18             interviews were audio and video
                            recorded and booked into evidence.
             19             In addition, each of these interviews
                            was summarized in Detective
             20             Galland’s report. Before both Ms.
                            Guzman’s interview and Mr. Flores’
             21             interview, Miranda rights were
                            explained and waived.
             22
                            Supporting Evidence:
             23
                            Galland Decl., ¶ 10a-g; Galland
             24             Report, Ex. A to Galland Decl.;
                            Interview of Sara Guzman (“SG
             25             Interview), Ex. 8 to MGM Decl.;
                            Interview of Jesus Flores (“JF
             26             Interview), Ex. 13 to MGM Decl.
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      6
                        Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 7 of 53


             1        15.   During interviews, Detective Galland
                            learned that Sara Guzman, Marianna
             2              Ramirez, Araceli Reyes, and
                            Geneveva Ramirez were gone from
             3              the residence from approximately 2
                            p.m. to approximately 3 p.m. or 3:15
             4              p.m. and left again around 3:40 p.m.
                            or 3:45 p.m.
             5
                            Supporting Evidence:
             6
                            Galland Decl., ¶ 10e-f; Police Report,
             7              Ex. 3 to MGM Decl.; Transcript of
                            interview of Sara Guzman (“SG
             8              Interview”), Ex. 8 to MGM Decl.;
                            Transcript of interview of Mariana
             9              Ramirez (“MR Interview”), Ex. 9 to
                            MGM Decl.; Transcript of interview
             10             of Araceli Reyes (“AR Interview”),
                            Ex. 10 to MGM Decl.; Transcript of
             11             interview of Geneveva Ramirez (“GR
                            Interview”), Ex. 11 to MGM Decl.
             12
                      16.   At the criminal trial, Ms. Guzman
             13             testified that they left around 1:00,
                            1:30ish and were gone until 3 p.m.
             14
                            Supporting Evidence:
             15
                            June 5, 2017, Criminal Trial
             16             Transcript, pp. 21:18-23:22, Ex. 12 to
                            MGM Decl.
             17
                      17.   During interviews, Detective Galland
             18             learned that Jesus Flores was alone
                            with M.F. from approximately 2 p.m.
             19             to 3 p.m. or 3:15 p.m., and again from
                            approximately 3:40 p.m. or 3:45 p.m.
             20             until the time that the Fire Department
                            arrived around 4:20 p.m.
             21
                            Supporting Evidence:
             22
                            Galland Decl., ¶ 10a-g; Police Report,
             23             Ex. 3 to MGM Decl.; SG Interview,
                            Ex. 8 to MGM Decl.; Transcript of
             24             Interview of Jesus Flores (“JF
                            Interview”), Ex. 13 to MGM Decl.
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      7
                        Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 8 of 53


             1        18.   In his interview, Jose Mendez told
                            Detective Galland that Jesus Flores
             2              did not take very good care of the
                            baby because he was always busy
             3              playing video games and that he had
                            observed Jesus Flores lose his temper
             4              when M.F. was fussy and that Jesus
                            Flores had yelled at M.F. so loudly
             5              that the child became startled
             6              Supporting Evidence:
             7              Galland Decl., ¶ 10c; Police Report,
                            Ex. 3 to MGM Decl.; JM Interview,
             8              Ex. 7 to MGM Decl.
             9        19.   During interviews, Detective Galland
                            inquired about the bruises M.F.’s
             10             relatives advised Detective Galland
                            they observed before they left the
             11             residence. There were bruises on both
                            M.F.’s cheeks that were observed by
             12             some of M.F.’s relatives before they
                            left the residence. Ms. Guzman
             13             indicated she recalled seeing them on
                            Monday morning but had no
             14             explanation as to what caused them.
                            Jesus Flores told the Detectives he
             15             had seen them on Sunday night and
                            had also seen red marks in the white
             16             portions of M.F.’s eyes. To Detective
                            Galland, this meant the bruises pre-
             17             existed the CPR that was performed
                            earlier in the day.
             18
                            Supporting Evidence:
             19
                            Galland Decl., ¶10f-g; Police Report,
             20             Ex. 3 to MGM Decl.; JM Interview,
                            Ex. 7 to MGM Decl.; SG Interview,
             21             Ex. 8 to MGM Decl.; JF Interview,
                            Ex. 13 to MGM Decl.
             22
                      20.   It was confirmed in the interviews that
             23             M.F. was a normal healthy child,
                            though he had some breathing
             24             problems at birth due to swallowing
                            his placenta and a month earlier, he
             25             had an infection in his throat.
             26             Supporting Evidence:
             27             Galland Decl., ¶ 10a; Police Report,
                            Ex. 3 to MGM Decl.; SG Interview,
             28             Ex. 8 to MGM Decl.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      8
                        Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 9 of 53


             1        21.   Detective Galland learned that Mr.
                            Flores takes medicine for stress and
             2              has an anti-anxiety prescription which
                            is taken as needed (Alphrazolam). In
             3              addition, during the interview of Mr.
                            Flores, Mr. Flores recounted the last
             4              couple of days. Mr. Flores noted that
                            M.F. had been fussy, at least that day,
             5              and possibly the day before. At
                            approximately 1 p.m. on the date of
             6              the incident, Jesus Flores noted that
                            M.F. was being fussy and took him
             7              outside to rock him. Jesus Flores
                            gave M.F. a shower, changed him, and
             8              made him a bottle and M.F. then took
                            a nap. Mr. Flores stated that he was
             9              alone with M.F. while everyone else
                            was gone. After everyone came back
             10             and left again, Mr. Flores recounted
                            that M.F. was in his bassinet sleeping
             11             when he started coughing and then
                            began choking. Jesus Flores noticed
             12             that M.F. stopped breathing. Jesus
                            Flores picked M.F. up and M.F.
             13             started to breath again and then
                            stopped. Mr. Flores went to the
             14             shower, turned the water on, and
                            splashed some water on M.F.’s face,
             15             at which point M.F. gasped and
                            seemed to wake up, but then he
             16             immediately lost consciousness again.
                            Mr. Flores stated he called 9-1-1 and
             17             began performing CPR. Mr. Flores
                            stated that while he was performing
             18             CPR, there seemed to be blood
                            coming out of M.F.’s nose.
             19
                            Supporting Evidence:
             20
                            JF Interview, Ex. 13 to MGM Decl.
             21
                      22.   Jesus Flores denied seeing anyone
             22             mistreat the baby or get frustrated but
                            as the Detectives continued to
             23             question him, Mr. Flores admitted that
                            he does sometimes get frustrated and
             24             flustered with M.F. but has never been
                            angry.
             25
                            Supporting Evidence:
             26
                            JF Interview, Ex. 13 to MGM Decl.
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      9
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 10 of 53


             1        23.   Mr. Flores admitted that on the day of
                            the incident he got frustrated because
             2              he could not seem to make the baby
                            stop crying. This was frustrating to
             3              Mr. Flores because he was supposed
                            to be online playing a live stream
             4              video game at 1 p.m. but the baby was
                            still fussy.
             5
                            Supporting Evidence:
             6
                            JF Interview, Ex. 13 to MGM Decl.
             7
                      24.   During this interview, Mr. Flores was
             8              given a doll and asked to demonstrate
                            how he shook Mason Flores.
             9
                            Supporting Evidence:
             10
                            JF Interview, Ex. 13 to MGM Decl.;
             11             JF Video Interview at File
                            VTS_01_7.VOB, 0:00:50-0:01:20,
             12             02:46-03:31 Ex. 26 to MGM Decl.
             13       25.   Detective Galland observed Mr.
                            Flores start as though he was rocking
             14             the baby in his lap and then he
                            accelerated and showed a more
             15             violent shaking motion. Based on
                            Detective Galland’s observations, as
             16             well as his education, training, and
                            experience, he knew that the doll was
             17             not that heavy and so it took a
                            significant amount of energy to make
             18             the doll’s head move.
             19             Supporting Evidence:
             20             Galland Decl., ¶ 10g; JF Interview,
                            Ex. 13 to MGM Decl.; JF Video
             21             Interview at File VTS_01_5.VOB,
                            0:11:14 - 0:12:30, Ex. 26 to MGM
             22             Decl.; Police Report, Ex. 3 to MGM
                            Decl.
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     10
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 11 of 53


             1        26.   After Jesus Flores admitted he had
                            become frustrated and could not figure
             2              out why M.F. would not stop crying,
                            Mr. Flores told the Detectives:
             3
                            a.     He didn’t “know if it was just
             4                     like a hard shake. I don’t
                                   remember if it was a hard
             5                     shake or if it was a little shake,
                                   it was a medium shake, he was
             6                     hitting his face against my
                                   chest or if it was just like this.”
             7
             8                     Supporting Evidence:
             9                     JF Interview, Ex. 13 to MGM
                                   Decl.; Video of JF Interview,
             10                    Ex. 25 to MGM Decl.
             11             b.     “I mean, I might’ve got a little
                                   frustrated and been like– you
             12                    know, calm down or
                                   something like–“ ”and maybe
             13                    that I shook like a little too
                                   hard.”
             14
                                   Supporting Evidence:
             15
                                   JF Interview, Ex. 13 to MGM
             16                    Decl.; Video of JF Interview,
                                   Ex. 25 to MGM Decl.
             17
                            c.     Then I’ll admit– I’ll admit that
             18                    the only time that I actually
                                   moved him hard was when I
             19                    was outside in the patio.”
             20                    Supporting Evidence:
             21                    JF Interview, Ex. 13 to MGM
                                   Decl.; Video of JF Interview,
             22                    Ex. 25 to MGM Decl.
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                         11
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 12 of 53


             1            d.    “I saw him and he was laid
                                back– I mean, he would just
             2                  cry, and cry, and cry, and I
                                didn’t know what to do, and
             3                  nobody else knew what to do,
                                and every time I grabbed him,
             4                  he stays quiet. He wasn’t
                                staying quiet.”
             5
                                Supporting Evidence:
             6
                                JF Interview, Ex. 13 to MGM
             7                  Decl.; Video of JF Interview,
                                Ex. 25 to MGM Decl.
             8
                          e.    “So I didn’t know what was
             9                  wrong with him. Maybe I did
                                shake him too hard. Maybe I
             10                 did it.”
             11                 Supporting Evidence:
             12                 JF Interview, Ex. 13 to MGM
                                Decl.; Video of JF Interview,
             13                 Ex. 25 to MGM Decl.
             14           f.    “I didn’t know I was shaking
                                him too hard. I was outside in
             15                 the patio and did it. I didn’t
                                know I was shaking him too
             16                 hard. I’m sorry I did that. I
                                had no intentions in doing that.
             17                 I would never hurt my kid on
                                purpose.”
             18
                                Supporting Evidence:
             19
                                JF Interview, Ex. 13 to MGM
             20                 Decl.; Video of JF Interview,
                                Ex. 25 to MGM Decl.
             21
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                   12
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 13 of 53


             1              g.     “Did I mean to shake him like
                                   even if I did shake him hard
             2                     which I don’t remember
                                   because I had so much things
             3                     going on, I had this stream that
                                   I was supposed to start and I
             4                     was late. I had to feed him. I
                                   changed his poopie, big-o
             5                     diaper that like weighs five
                                   pounds. He was being fussy
             6                     still so I tried feeding him. He
                                   didn’t eat. I took him outside.
             7                     He calmed down for a little bit
                                   and then he just started being
             8                     fussy again and I didn’t know
                                   what was wrong with him. I
             9                     did– you know, try to comfort
                                   him and stuff but I didn’t
             10                    know if I was doing it too
                                   hard. It really wasn’t and I
             11                    hate myself for it. I would
                                   never hurt my kid. My baby is
             12                    my life. I didn’t know I was
                                   shaking him too hard.”
             13
                                   Supporting Evidence:
             14
                                   JF Interview, Ex. 13 to MGM
             15                    Decl.; Video of JF Interview,
                                   Ex. 25 to MGM Decl.
             16
                      27.   Detective Galland then suspended the
             17             interview to consult with the on-scene
                            social worker and Sergeant Burdick.
             18             Since there had been no updated
                            medical information, Detective
             19             Galland made the decision not to
                            arrest anyone based on a lack of
             20             updated medical information from
                            Children’s Hospital.
             21
                            Supporting Evidence:
             22
                            Galland Decl., ¶ 11.
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      13
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 14 of 53


             1        28.   The reports that had been forwarded
                            reflected that a bone scan had been
             2              conducted which showed several
                            fractures to M.F.’s left humerus and
             3              both of his femurs, as well as a
                            possible fracture to his left ulna. The
             4              medical report classified the injuries
                            as “non accidental trauma”.
             5              Additionally, an MRI conducted by
                            Valley Children’s Hospital showed
             6              several brain injuries and was
                            characterized as “non accidental
             7              trauma”. This was detailed in
                            Detective Galland’s Report.
             8
                            Supporting Evidence:
             9
                            Galland Decl., ¶ 12; Records from
             10             Valley Children’s Hospital, Ex. 14 to
                            MGM Decl.; Police Report, Ex. 3 to
             11             MGM Decl.
             12       29.   Detective Galland also spoke briefly
                            with Dr. Phillip Hyden, who was the
             13             Medical Director of The Guilds Child
                            Abuse Prevention and Treatment
             14             Center at Valley Children’s Hospital
                            in Madera and is a board certified
             15             child abuse pediatrician. Dr. Hyden
                            had been called by the pediatric
             16             intensive care unit to come and do a
                            consultation to determine if Mason’s
             17             injuries, and any further injuries that
                            were found were the result of non-
             18             accidental trauma or due to some
                            accidental means. Dr. Hyden advised
             19             Detective Galland that more tests
                            needed to be conducted and that he
             20             needed to review all the case files but
                            what he had seen at that point was
             21             indicative of child abuse. This was
                            detailed in Detective Galland’s report.
             22
                            Supporting Evidence:
             23
                            Galland Decl., ¶ 12; Police Report,
             24             Ex. 3 to MGM Decl.; Hyden Depo., p.
                            pp. 18:16-19, 39:14-25, 96:20-22,
             25             98:20-99:8, Ex. 20 to MGM Decl.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      14
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 15 of 53


             1        30.   At 3:19 p.m., Detective Galland began
                            interviewing Ms. Guzman. He
             2              advised her again of her Miranda
                            Rights, which she stated she
             3              understood and agreed to speak with
                            Detective Galland. The interview was
             4              video and audio recorded and
                            downloaded into evidence. This
             5              interview was summarized in
                            Detective Galland’s Report.
             6
                            Supporting Evidence:
             7
                            Galland Decl., ¶ 15; Police Report,
             8              Ex. 3 to MGM Decl.
             9        31.   Detective Galland inquired further
                            with Ms. Guzman about whether or
             10             not Jesus Flores was ever alone with
                            M.F. Ms. Guzman confirmed that Mr.
             11             Flores was alone with M.F. two times
                            a week. Detective Galland asked Ms.
             12             Guzman who else could have done
                            this and she stated she did not know.
             13
                            Supporting Evidence:
             14
                            Galland Decl., ¶ 15; SG Interview, Ex.
             15             8 to MGM Decl.
             16       32.   Ms. Guzman ruled out her father as
                            causing these problems and expressed
             17             concern she may have injured M.F. by
                            picking him up by the arms.
             18
                            Supporting Evidence:
             19
                            Galland Decl., ¶ 15; SG Interview, Ex.
             20             8 to MGM Decl.
             21       33.   In addition, Ms. Guzman told
                            Detective Galland that Jesus Flores
             22             told her that during the time he was
                            taking care of M.F., and during the
             23             time he was in respiratory distress, that
                            Jesus Flores had anxiety attacks and
             24             blacked out.
             25             Supporting Evidence:
             26             Galland Decl., ¶ 15; SG Interview, Ex.
                            8 to MGM Decl.
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        15
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 16 of 53


             1        34.   Detective Galland went back over the
                            timeline of events on May 21, 2015
             2              with Ms. Guzman. In addition to
                            leaving M.F. alone with Mr. Flores
             3              when she and her family went to look
                            at the gym and when she and her
             4              mother went to the Farmer’s Market,
                            Jesus Flores was alone with M.F.
             5              while Ms. Guzman and her mother
                            were making lunch.
             6
                            Supporting Evidence:
             7
                            Galland Decl., ¶ 15; SG Interview, Ex.
             8              8 to MGM Decl.
             9        35.   Ms. Guzman stated that when M.F.
                            gets fussy, Jesus Flores usually hands
             10             him off but Ms. Guzman did not know
                            what Mr. Flores did when he was
             11             unable to hand him off.
             12             Supporting Evidence:
             13             Galland Decl., ¶ 15; SG Interview, Ex.
                            8 to MGM Decl.
             14
                      36.   Detective Galland’s report
             15             summarized a discussion later in the
                            afternoon with Dr. Hyden. Dr. Hyden
             16             stated he was still in the process of
                            reviewing medical records and had not
             17             formed his formal opinion but the
                            injuries that he had seen and the
             18             documents strongly indicated that
                            [M.F.] had been abused, and that he
             19             had been abused on previous
                            occasions as well. This was detailed
             20             in Detective Galland’s report.
             21             Supporting Evidence:
             22             Galland Depo., p. 119:2-9, Ex. 2 to
                            MGM Decl; Galland Decl., ¶ 16;
             23             Police Report, Ex. 3 to MGM Decl.
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     16
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 17 of 53


             1        37.   Detective Galland’s report indicates
                            that he questioned Dr. Hyden about
             2              the window of time in which the injury
                            occurred. Detective Galland’s report
             3              states that “Dr. Hyden stated that
                            based on the injuries he had seen he
             4              would state that it was highly likely
                            that the brain injury which caused
             5              [M.F.] to stop breathing likely
                            occurred no more than ten minutes
             6              before [M.F.] stopped breathing and
                            possibly immediately after the injury
             7              occurred.”
             8              Supporting Evidence:
             9              Galland Decl., ¶ 16; Police Report,
                            Ex. 3 to MGM Decl.
             10
                      38.   The only person alone with M.F.
             11             during this window of time was Jesus
                            Flores.
             12
                            Supporting Evidence:
             13
                            Galland Depo., p. 119:10-25, Ex. 2 to
             14             MGM Decl; Galland Decl., ¶ 17;
                            Police Report, Ex. 3 to MGM Decl.
             15
                      39.   On May 27, 2015 and May 28, 2015,
             16             Detective Galland received updates
                            from medical social workers and
             17             nurses at Valley Children’s Hospital.
                            Detective Galland was advised that
             18             Sara Guzman was claiming that she
                            believed her mother, Genoveva
             19             Ramirez, had caused M.F.’s injuries;
                            however, based on the timeline
             20             provided by Dr. Hyden, Detective
                            Galland did not believe Ms. Ramirez
             21             was responsible as the only person
                            with Mason Flores 15 minutes prior to
             22             his respiratory distress was Jesus
                            Flores. Furthermore, the fact that Ms.
             23             Guzman and her mother picked M.F.
                            by the arms did not explain the
             24             fractures to M.F.’s femurs. This was
                            detailed in Detective Galland’s report.
             25
                            Supporting Evidence:
             26
                            Galland Decl., ¶ 17; Police Report,
             27             Ex. 3 to MGM Decl.
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      17
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 18 of 53


             1        40.   On May 29, 2015 at approximately
                            2:50 p.m., Jesus Flores was taken into
             2              custody. He was transported to the
                            Bakersfield Police Department. He
             3              was advised of his Miranda rights
                            again and interviewed. The interview
             4              was audio and video recorded and put
                            into evidence. A summary of the
             5              interview is detailed in Detective
                            Galland’s Report.
             6
                            Supporting Evidence:
             7
                            Galland Decl., ¶ 18; Police Report,
             8              Ex. 3 to MGM Decl.; JF Interview,
                            Ex. 13 to MGM Decl.
             9
                      41.   During the interview, Detective
             10             Galland advised Mr. Flores that the
                            injuries suffered to M.F.’s brain which
             11             caused him to go into respiratory
                            distress had likely happened 10 to 15
             12             minutes prior to when M.F. stopped
                            breathing and that he was the person
             13             alone with M.F. during that time. Mr.
                            Flores denied shaking M.F. and just
             14             said he had rocked him hard, but never
                            shook him. Detective Galland also
             15             showed Mr. Flores the picture that
                            Genoveva Ramirez had provided
             16             depicting the obvious hemorrhage in
                            M.F.’s eye and advised Mr. Flores that
             17             Ms. Ramirez could not have caused it
                            because she had not been at the
             18             residence for a week. Jesus Flores
                            said if he had done this, even by
             19             accident, then he should be taken to
                            jail.
             20
                            Supporting Evidence:
             21
                            Galland Decl., ¶ 18; Police Report,
             22             Ex. 3 to MGM Decl.; JF Interview,
                            Ex. 13 to MGM Decl.
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      18
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 19 of 53


             1        42.   When it became clear that Jesus Flores
                            had no intention of explaining the
             2              incident or taking any type of
                            responsibility for what had occurred,
             3              and continued to talk in circles and
                            blame others, Detective Galland ended
             4              the interview and arrested Mr. Flores
                            for: (1) child abuse causing
             5              significant brain injury or paralysis;
                            (2) violation of Penal Code § 243a(a)
             6              – wilful harm or injury to a child; and
                            (3) violation of Penal Code §
             7              245(a)(4) – assault resulting in great
                            bodily harm. This was detailed in
             8              Detective Galland’s Police Report.
             9              Supporting Evidence:
             10             Galland Depo., pp. 123:22-24, 128:7-
                            19, Ex. B to MGM Decl.; Police
             11             Report, Ex. 3 to MGM Decl.
             12       43.   During his deposition, Detective
                            Galland testified that the arrest was
             13             based on “specific articulable facts
                            provided to him by medical
             14             professionals and no alternate
                            explanation.”
             15
                            Supporting Evidence:
             16
                            Galland Depo., pp. 128:20-129:9,
             17             129:24-130:1, Ex. B to MGM Decl.
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      19
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 20 of 53


             1        44.   Detective Galland’s report indicates he
                            spoke with Dr. Hyden again who
             2              advised that M.F.’s prognosis was
                            likely poor due to a severe traumatic
             3              brain injury and that M.F.’s injuries
                            were the result of child abuse. Dr.
             4              Hyden indicated that the injuries that
                            were significant to him were the
             5              severe traumatic brain hemorrhage, as
                            well as the multiple hemorrhages,
             6              multiple subdural blood collections of
                            differing ages, which indicated prior
             7              injury and current injury. M.F. had
                            undergone an eye exam which
             8              revealed several hemorrhages to both
                            retinas which was listed as non-
             9              accidental and was indicative of
                            shaking. The bone survey indicated
             10             numerous fractures of differing ages
                            including fractures to the left humerus,
             11             right humerus, right ulna, left femr,
                            right femur, left ulna, and a broken rib.
             12             Dr. Hyden ruled out the possibility
                            that the fractures were caused during
             13             child birth or by picking the child up
                            by his arms. Dr. Hyden saw no reason
             14             for the fractures other than abuse.
                            This was detailed in Detective
             15             Galland’s Police Report.
             16             Supporting Evidence:
             17             Galland Decl., ¶ 20; Police Report,
                            Ex. 3 to MGM Decl.
             18
                      45.   On June 10, 2015, Detective Galland
             19             spoke with a “friend of Jesus Flores”,
                            Crystal Espinoza. This conversation
             20             was digitally recorded and
                            downloaded into evidence.
             21
                            Supporting Evidence:
             22
                            Galland Decl., ¶ 22; Transcript of
             23             Audio Interview of Crystal Espinoza,
                            Ex. 27 to MGM Decl.
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        20
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 21 of 53


             1        46.   Ms. Espinoza indicated that she had
                            talked to Jesus Flores who told her
             2              that M.F. was choking on throw-up so
                            Mr. Flores shook him because he
             3              thought M.F. might pass out.
                            Detective Galland confirmed that Mr.
             4              Flores used the work “Shook”. This
                            was detailed in Detective Galland’s
             5              Police Report.
             6              Supporting Evidence:
             7              Galland Decl., ¶ 22; Police Report,
                            Ex. 3 to MGM Decl.; Transcript of
             8              Audio Interview of Crystal Espinoza,
                            Ex. 27 to MGM Decl.
             9
                      47.   On August 19, 2015, Detective
             10             Galland received a voicemail from
                            Genoveva Ramirez indicating she
             11             thought accusations had been made
                            against her and wanted to know if she
             12             needed to respond to BPD for
                            questioning. Detective Galland
             13             returned Ms. Ramirez’s call. This
                            conversation was recorded and
             14             uploaded into evidence. Ms. Ramirez
                            denied accusations of abuse and
             15             reiterated that M.F. was in her room,
                            with Sara Guzman, the morning of the
             16             incident and there did not seem to be
                            any problems. This was summarized
             17             in Detective Galland’s Police Report.
             18             Supporting Evidence:
             19             Galland Decl., ¶ 25; Police Report,
                            Ex. 3 to MGM Decl.
             20
             21
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                    21
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 22 of 53


             1        48.   Other than as detailed in the Police
                            Report, Detective Galland was not
             2              provided additional information as to
                            M.F.’s condition, foster care, and/or
             3              custody issues. Detective Galland was
                            never advised at any time subsequent
             4              to Mr. Flores’s arrest that M.F. was
                            allegedly displaying symptoms similar
             5              to what prompted his investigation or
                            that there was a remote possibility that
             6              M.F.’s problems were the result of
                            anything other than non-accidental
             7              trauma.
             8              Supporting Evidence:
             9              Galland Decl., ¶ 27; Police Report,
                            Ex. 3 to MGM Decl.
             10
                      49.   Detective Galland submitted his
             11             report to the Kern County District
                            Attorney on June 2, 2015 and had no
             12             other communication regarding
                            whether or not the District Attorney
             13             intended to pursue criminal charges
                            against Mr. Flores.
             14
                            Supporting Evidence:
             15
                            Galland Decl., ¶ 26; Police Report,
             16             Ex. 3 to MGM Decl.; Galland Depo.,
                            p. 149:3-22, Ex. 2 to MGM Decl.
             17
                      50.   When the initial police report was
             18             submitted on June 2, 2015, the report
                            did not detail the information obtained
             19             between June 10, 2015 and August 19,
                            2015 as detailed in the evidence
             20             submitted herewith. Subsequent to
                            June 2, 2015, the District Attorney
             21             obtained additional evidence from the
                            Bakersfield Police Department,
             22             including the audio and video
                            interviews and the updated report.
             23
                            Supporting Evidence:
             24
                            Galland Decl., ¶ 26; Declaration of
             25             Eric Smith (“Smith Decl.”), ¶ 4.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                       22
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 23 of 53


             1        51.   The decision to pursue criminal
                            charges is solely in the discretion of
             2              the District Attorney and it was not
                            influenced or encouraged by Detective
             3              Galland or anyone else at the
                            Bakersfield Police Department.
             4
                            Supporting Evidence:
             5
                            Galland Decl., ¶ 31; Smith Decl., ¶ 5.
             6
                      52.   At no time during either the District
             7              Attorney’s evaluation of whether to
                            file criminal charges against Mr.
             8              Flores or during the criminal
                            prosecution of Mr. Flores, did
             9              Detective Galland exert any control or
                            direction over the decisions of the
             10             prosecuting district attorneys, who are
                            employed by the Kern County District
             11             Attorney’s office, or over any judge or
                            judicial officer.
             12
                            Supporting Evidence:
             13
                            Galland Decl., ¶ 27; Smith Decl., ¶ 6.
             14
                      53.   Detective Galland did not have any
             15             individual, personal interest in the
                            outcome of the criminal proceedings
             16             initiated or maintained against Mr.
                            Flores.
             17
                            Supporting Evidence:
             18
                            Galland Decl., ¶ 29.
             19
                      54.   Detective Galland’s role in the
             20             investigation and arrest of Mr. Flores
                            was relegated to conducting the
             21             underlying investigation, while the
                            decision to prosecute remained solely
             22             with the Kern County District
                            Attorney’s Office.
             23
                            Supporting Evidence:
             24
                            Galland Decl., ¶ 33; Smith Decl., ¶¶ 5,
             25             6.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      23
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 24 of 53


             1        55.   Detective Galland’s participation in
                            the criminal proceedings of the
             2              Plaintiff was merely attendant to the
                            performance of his job duties as a
             3              Bakersfield Police Department
                            Officer. Specifically, these job duties
             4              are to investigate crimes, arrest
                            criminal suspects/ perpetrators, and if
             5              called to do so, testify at criminal
                            proceedings.
             6
                            Supporting Evidence:
             7
                            Galland Decl., ¶ 34.
             8
                      56.   At no time did Detective Galland file,
             9              or cause to be filed, a criminal
                            complaint against Mr. Flores arising
             10             out of Mr. Flores’ arrest.
             11             Supporting Evidence:
             12             Galland Decl., ¶ 31.
             13       57.   Detective Galland did not provide
                            misinformation, conceal exculpatory
             14             evidence, or otherwise engage in
                            wrongful or bad faith conduct when
             15             communicating with the Kern County
                            District Attorney’s Office arising out
             16             of the arrest of Mr. Flores.
             17             Supporting Evidence:
             18             Galland Decl., ¶ 35.
             19       58.   The information submitted by
                            Detective Galland to the Kern County
             20             District Attorney’s Office was truthful
                            and in accordance with Detective
             21             Galland’s observations during his
                            investigation.
             22
                            Supporting Evidence:
             23
                            Galland Decl., ¶ 36.
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      24
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 25 of 53


             1        59.   The actions undertaken by Detective
                            Galland in investigating and arresting
             2              Mr. Flores were motivated out of
                            legitimate law enforcement objectives
             3              of protecting children from possible
                            child abuse within the City of
             4              Bakersfield. Prior to Detective
                            Galland’s interview of Mr. Flores on
             5              May 21, 2015, he had never had any
                            contact with Mr. Flores.
             6
                            Supporting Evidence:
             7
                            Galland Decl., ¶ 37, 38.
             8
             9        60.   Detective Galland was not motivated
                            by any malice, animus, or hostility
             10             towards Mr. Flores in conducting the
                            investigation and arrest of him.
             11
                            Supporting Evidence:
             12
                            Galland Decl., ¶ 39.
             13
                      61.   Prior to prosecuting Mr. Flores, the
             14             Kern County District Attorney’s office
                            requested and obtained copies of the
             15             police report (on multiple occasions),
                            copies of all video interviews,
             16             including those depicting Mr. Flores’
                            interview, copies of the photographs,
             17             and copies of all audio interviews.
                            They had all of the available material
             18             from Detective Galland’s
                            investigation from which they could
             19             independently make evaluations.
                            Following the submission of Detective
             20             Galland’s report, the District Attorney
                            obtained copies of all of the
             21             photographs, records, interviews and
                            evidence from the Bakersfield Police
             22             Department enabling the District
                            Attorney to conduct its own
             23             investigation.
             24             Supporting Evidence:
             25             Galland Decl., ¶ 32; Smith Decl., ¶¶ 4,
                            5, 6.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      25
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 26 of 53


             1        62.   Detective Galland had no contact with
                            Judge Bush or anyone else about how
             2              much bail should be set at or the
                            issuance of a “criminal protective
             3              order” and certainly did not testify at
                            that hearing.
             4
                            Supporting Evidence:
             5
                            Galland Decl., ¶ 42; June 2, 2015
             6              Criminal Hearing Transcript, Ex. A to
                            RJN.
             7
                      63.   There were multiple hearings wherein
             8              Mr. Flores agreed to delay the
                            Preliminary Hearing. Detective
             9              Galland had nothing to do with the
                            delay in the Preliminary Hearing and
             10             did not appear at any of these
                            hearings.
             11
                            Supporting Evidence:
             12
                            Galland Decl., ¶ 42; June 11, 2015
             13             Criminal Hearing Transcript at p. 3:5-
                            10, Ex. B to RJN; July 30, 2015
             14             Criminal Hearing Transcript at p. 3:5-
                            13, Ex. C to RJN; September 15, 2015
             15             Criminal Hearing Transcript at p. 3:5-
                            16, Ex. D to RJN.
             16
                      64.   Detective Galland was the second
             17             witness called. Detective Galland
                            testified that Dr. Naven advised him
             18             that M.F. was in acute respiratory
                            distress and that he noticed bruises on
             19             M.F.’s cheeks and that Dr. Naven
                            ordered a CAT Scan from which he
             20             noticed subdural hematomas and
                            bleeding in the brain. At least one of
             21             the hematomas was fresh and there
                            were older healing subdural
             22             hematomas. In addition, Detective
                            Galland testified Dr. Naven told him
             23             that he did not believe that the
                            bruising on the baby’s cheeks would
             24             be caused by CPR.
             25             Supporting Evidence:
             26             October 21, 2015 Preliminary Hearing
                            Transcript at pp. 00014-00015, Ex. E
             27             to RJN.
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      26
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 27 of 53


             1        65.   In addition, Detective Galland was
                            asked about his interview with Jesus
             2              Flores. Detective Galland testified
                            that Mr. Flores was playing video
             3              games when he noted M.F. having
                            problems and had been fussy. The
             4              child began to cry and Mr. Flores
                            picked him up. M.F. became
             5              unresponsive and Mr. Flores splashed
                            some water on his face and called 9-1-
             6              1.
             7              Supporting Evidence:
             8              October 21, 2015 Preliminary Hearing
                            Transcript at pp. 00018:3-00020:5,
             9              Ex. E to RJN.
             10       66.   Detective Galland testified that Mr.
                            Flores admitted to shaking the child.
             11             He started off rocking the child and
                            when that didn’t work, he
             12             demonstrated using a “stuffed animal”
                            and demonstrated shaking the child.
             13             Detective Galland testified that Mr.
                            Flores indicated he was frustrated with
             14             M.F. because he would not stop
                            crying.
             15             Supporting Evidence:
             16             October 21, 2015 Preliminary Hearing
                            Transcript at pp. 00020:6-00021:8,
             17             Ex. E to RJN.
             18       67.   Detective Galland also testified about
                            his discussion with Dr. Hyden and
             19             relayed details about those
                            conversations including Dr. Hyden’s
             20             conclusion that M.F.’s injuries were
                            the result of child abuse and that the
             21             hemorrhaging in both retinas was the
                            result of shaking and child abuse.
             22
                            Supporting Evidence:
             23
                            October 21, 2015 Preliminary Hearing
             24             Transcript at pp. 00026:6-00029:5,
                            Ex. E to RJN.
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      27
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 28 of 53


             1        68.   Mr. Faulker proceeded to attempt to
                            elicit medical type testimony from
             2              Detective Galland regarding M.F.’s
                            injuries.
             3
                            Supporting Evidence:
             4
                            October 21, 2015 Preliminary Hearing
             5              Transcript at pp. 00040:21-00042:4,
                            Ex. E to RJN.
             6
                      69.   Mr. Faulker did not present any
             7              additional witnesses and did not move
                            to dismiss the case. [DSUF No. 69.]
             8
                            Supporting Evidence:
             9
                            October 21, 2015 Preliminary Hearing
             10             Transcript at pp. 00042:13-14,
                            00042:19-24, Ex. E to RJN.
             11
                      70.   On May 31, 2017, the Court held a
             12             402 hearing regarding the statements
                            made by Mr. Flores when he spoke
             13             with the Detectives during their
                            investigation. Mr. Flores’ lawyer
             14             argued that he believed there was a
                            Miranda issue relative to the second
             15             interview. In addition, Mr. Flores’
                            lawyer argued that Mr. Flores’
             16             statements should be suppressed in
                            their entirety because they were
             17             purportedly given involuntarily. The
                            Court concluded that: (1) Detective
             18             Galland was required to and did give
                            the Miranda advisal in both the May
             19             21 and May 29 engagements with Mr.
                            Flores and that Mr. Flores waived
             20             such rights; (2) while there was no
                            confession by Mr. Flores, there were
             21             quite a few admissions, particularly as
                            to when Mr. Flores took M.F. outside;
             22             and (3) Mr. Flores is quite intelligent
                            and during the course of the
             23             questioning, he was able to see and
                            understand when the Detectives were
             24             trying to corner him on things and he
                            jousted back thereby demonstrating
             25             that he is “bright”, “able to reason”,
                            “able to comprehend”, and “able to
             26             resist”. The Court concluded by
                            finding that the statements made by
             27             Mr. Flores were voluntary.
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      28
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 29 of 53


             1              Supporting Evidence:
             2              October 21, 2015 Preliminary Hearing
                            Transcript at pp. 00014-00020:21, Ex.
             3              E to RJN.
             4        71.   The Court concluded that: (1)
                            Detective Galland was required to
             5              and did give the Miranda advisal in
                            both the May 21 and May 29
             6              engagements with Mr. Flores and that
                            Mr. Flores waived such rights; (2)
             7              while there was no confession by Mr.
                            Flores, there were quite a few
             8              admissions, particularly as to when
                            Mr. Flores took M.F outside; and (3)
             9              Mr. Flores is quite intelligent and
                            during the course of the questioning,
             10             he was able to see and understand
                            when the Detectives were trying to
             11             corner him on things and he jousted
                            back thereby demonstrating that he is
             12             “bright”, “able to reason”, “able to
                            comprehend”, and “able to resist”.
             13             The Court concluded by finding that
                            the statements made by Mr. Flores
             14             were voluntary.
             15             Supporting Evidence:
             16             May 31, 2017 Criminal Trasncript,
                            pp.00014-00020:21, Ex. H to RJN.
             17
                      72.   The criminal trial against Mr. Flores
             18             commenced on May 15, 2017. On
                            June 7, 2017, Dr. Naven testified:
             19
                            a.      That he was the attending
             20                     physician on the evening that
                                    M.F. was brought to the ER
             21                     and had special training
                                    specific to infants in
             22                     emergency situations.
             23                     Supporting Evidence:
             24                     June 7, 2017 Criminal
                                    Transcript, pp. 41:8-13, 42:4-
             25                     14, 42:25-27, 43:12-15, Ex. 29
                                    to MGM Decl.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     29
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 30 of 53


             1            b.    M.F. had bruising on the right
                                side of his cheek and a weak
             2                  cry, which is usually a bad
                                sign. M.F.’s O2 saturation
             3                  was very low which could be
                                caused by trauma or infection.
             4                  Dr. Naven also noted
                                questionable blood behind the
             5                  right Tympanic Membrane,
                                which is indicative of head
             6                  trauma in most cases. In
                                addition, the head CT showed
             7                  multiple subdural hematomas
                                that were contained
             8
                                both acute hemorrhage along
             9                  with old hemorrhage. This
                                was significant to Dr. Naven
             10                 because it’s a sign that it was
                                not just a single, isolated
             11                 incident.
             12                 Supporting Evidence:
             13                 June 7, 2017 Criminal
                                Transcript, pp. 44:1-45:23,
             14                 47:7-20, 48:1-6, Ex. 29 to
                                MGM Decl.
             15
                          c.    That he was concerned that
             16                 M.F.’s injuries were the result
                                of non-accidental trauma,
             17                 which means abuse.
             18                 Supporting Evidence:
             19                 June 7, 2017 Criminal
                                Transcript, p. 51:7-9, Ex. 29 to
             20                 MGM Decl.
             21           d.    Based on the acute subdural
                                hematoma, the injuries could
             22                 be as recent as two hours.
             23                 Supporting Evidence:
             24                 June 7, 2017 Criminal
                                Transcript, p. 53:15-20, Ex. 29
             25                 to MGM Decl.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                   30
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 31 of 53


             1
             2        73.   On June 7, 2017, Dr. Hyden testified
                            in the criminal trial that:
             3
                            a.     He saw M.F. in the Pediatric
             4                     Intensive Care Unit at Valley
                                   Children’s Hospital.
             5
                                   Supporting Evidence:
             6
                                   June 7, 2017 Criminal
             7                     Transcript, p. 82:7-13, Ex. 29
                                   to MGM Decl.
             8
                            b.     He saw M.F., reviewed M.F.’s
             9                     chart including labs and other
                                   tests, and talked to medical
             10                    personnel about their
                                   observations and findings.
             11
                            c.     M.F. had sustained mixed
             12                    density, which means a
                                   combination of old and new
             13                    bleeding in the brain in
                                   subdural spaces, in two
             14                    separate locations.
             15                    Supporting Evidence:
             16                    June 7, 2017 Criminal
                                   Transcript, p. 88:22-89:13, Ex.
             17                    29 to MGM Decl.
             18             d.     In addition, there was a
                                   healing proximal humreus
             19                    fracture, corner fractures on
                                   the distal part of the femurs,
             20                    distal radius and ulna buckle
                                   fractures or periosteal
             21                    elevation on the left radius and
                                   ulna and a left anterior rib
             22                    fracture.
             23                    Supporting Evidence:
             24                    June 7, 2017 Criminal
                                   Transcript, p. 93:17-94:13, Ex.
             25                    29 to MGM Decl.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      31
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 32 of 53


             1
             2            e.    He diagnosed M.F. with
                                “abusive head trauma”,
             3                  “altered mental status”,
                                “traumatic brain injury”,
             4                  “seizure after head injury”,
                                “retinal hemorrhage”, “injury
             5                  of cervical spine” (which he
                                corrected to be swelling and
             6                  fluid in the cervical neck
                                space), and “multiple
             7                  fractures”.
             8                  Supporting Evidence:
             9                  June 7, 2017 Criminal
                                Transcript, pp. 98:28-102:16,
             10                 Ex. 29 to MGM Decl.
             11           f.    He “determined that [M.F.]
                                was subjected to severe
             12                 nonaccidental trauma by
                                repetitive shaking and possibly
             13                 slamming onto a soft surface,
                                possibly not. It could have just
             14                 been shaking. And that it was
                                severe enough that it caused
             15                 these injuries and the
                                subsequent apparent life
             16                 threatening event.”
             17
                                Supporting Evidence:
             18
                                June 7, 2017 Criminal
             19                 Transcript, p. 104:5-17, Ex. 29
                                to MGM Decl.
             20
                          g.    It is biomechanically possible
             21                 for Mason’s subdural
                                hematomas to have been
             22                 caused by shaking but not
                                possible for it to be caused by
             23                 CPR.
             24                 Supporting Evidence:
             25                 June 7, 2017 Criminal
                                Transcript, pp. 106:28-107:6,
             26                 Ex. 29 to MGM Decl.
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                   32
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 33 of 53


             1
             2              h.      It is usually right after an
                                    event occurs that there is a
             3                      sudden change in neurological
                                    behavior. It could be within
             4                      minutes to an hour but it does
                                    not take a long time.
             5
                                    Supporting Evidence:
             6
                                    June 7, 2017 Criminal
             7                      Transcript, pp. 158:26-159:10,
                                    Ex. 29 to MGM Decl.
             8
                      74.   The Department of Social Services
             9              was solely responsible for conducting
                            an independent investigation, separate
             10             and apart from any investigation
                            conducted by the police, to evaluate
             11             M.F.
             12             Supporting Evidence:
             13             Holt Decl., ¶ 4.
             14       75.   Detective Galland was not involved in
                            Social Services’ investigation except
             15             for purposes of providing
                            photographs, interviews, and other
             16             evidence as specifically requested by
                            Social Services.
             17
                            Supporting Evidence:
             18
                            Holt Decl., ¶ 6.
             19
                      76.   Social Services conducted its own
             20             investigation and based on its own
                            investigation, recommended that Jesus
             21             Flores’s and Sarah Guzman’s parental
                            rights be terminated. This was
             22             entirely independent of any
                            investigation or conclusion drawn by
             23             Detective Galland or the Bakersfield
                            Police Department.
             24
                            Supporting Evidence:
             25
                            Holt Decl., ¶¶ 6-12.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     33
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 34 of 53


             1
             2        77.   On May 12, 2016, the Disposition
                            Hearing was held wherein the
             3              Department of Health Services
                            recommended denial of reunification
             4              services for both parents. While the
                            Department was not convinced that
             5              Jesus Flores was the sole source of
                            M.F.’s multiple injuries, the
             6              Department felt that both parents
                            failed to protect M.F.
             7
                            Supporting Evidence:
             8
                            Holt Decl., ¶ 12; Court of Appeal
             9              Opinion at p. J0361, Ex. G to RJN.
             10       78.   In a report prepared for the section
                            366.26 hearing, the Department
             11             recommended termination of parental
                            rights, thereby freeing M.F. for
             12             adoption.
             13             Supporting Evidence:
             14             Holt Decl., ¶ 12; Court of Appeal
                            Opinion at p. J0362, Ex. G to RJN.
             15
                      79.   It was not until September 9, 2016,
             16             that Mr. Flores’s attorney informed
                            the juvenile court that she had
             17             received an email from Mr. Flores’s
                            criminal attorney in which the defense
             18             attorney stated that he “had top
                            physicians in the field who had “new
             19             evidence” that Mr. Flores had not
                            injured M.F.
             20
                            Supporting Evidence:
             21
                            Holt Decl., ¶ 12; Court of Appeal
             22             Opinion at p. J0362, Ex. G to RJN.
             23       80.   In a subsequently filed petition, Mr.
                            Flores’s attorney stated that “new
             24             evidence had come to light that was
                            not previously available which
             25             showed that father was not responsible
                            for M.F.’s condition...”.
             26
                            Supporting Evidence:
             27
                            Court of Appeal Opinion at p. J0362,
             28             Ex. G to RJN.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     34
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 35 of 53


             1
             2        81.   This “new evidence” offered by Mr.
                            Flores’ counsel was two experts, Dr.
             3              Charles Hyman and Janice J.
                            Ophoven.
             4
                            Supporting Evidence:
             5
                            Court of Appeal Opinion at p. J0363,
             6              Ex. G to RJN.
             7        82.   Mr. Flores’s attorney admitted that
                            while Mr. Flores’s attorney “did seek
             8              out an expert opinion, ‘they did not
                            make these same findings.’”
             9
                            Supporting Evidence:
             10
                            Court of Appeal Opinion at p. J0365,
             11             Ex. G to RJN.
             12       83.   Despite this “new evidence” the
                            Family Court Judge determined that
             13             Mr. Flores’s and Ms. Guzman’s
                            parental rights should still be
             14             terminated.
             15             Supporting Evidence:
             16             Court of Appeal Opinion, Ex. G to
                            RJN.
             17
                      84.   While Mr. Flores appealed the
             18             decision, the Court of Appeal upheld
                            the trial court’s decision because the
             19             “testimony father sought to present
                            was based on evidence available at the
             20             time of the jurisdiction hearing 10
                            months earlier” and as such “the
             21             juvenile court did not err in
                            determining he failed to make a prima
             22             facie case of ‘new evidence’ showing
                            that the “‘best interests of the child
             23             may be promoted by the proposed
                            change of order.’”
             24
                            Supporting Evidence:
             25
                            Court of Appeal Opinion at pp. J0373-
             26             J0374, Ex. G to RJN.
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     35
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 36 of 53


             1
             2        85.   The Defendants propounded discovery
                            seeking all facts which would support
             3              each of the Plaintiff’s claims.
             4              Supporting Evidence:
             5              Plaintiff’s Responses to Defendant
                            Joseph Galland’s Interrogatories, Set
             6              One, Ex. 16 to MGM Decl.; Plaintiff’s
                            Responses to Defendant Joseph
             7              Galland’s Interrogatories, Set Two,
                            and Amended Responses, Ex. 17 to
             8              MGM Decl.
             9        86.   The responses were substantially the
                            same for each of the causes of action.
             10
                            Supporting Evidence:
             11
                            Plaintiff’s Responses to Defendant
             12             Joseph Galland’s Interrogatories, Set
                            One, Ex. 16 to MGM Decl.; Plaintiff’s
             13             Responses to Defendant Joseph
                            Galland’s Interrogatories, Set Two,
             14             and Amended Responses, Ex. 17 to
                            MGM Decl.
             15
                      87.   In terms of the Defendant Galland’s
             16             alleged wrongdoing, the Plaintiff
                            contends:
             17
                            a.     During the interview,
             18                    Detective Galland abruptly
                                   accused Plaintiff of shaking
             19                    the child;
             20             b.     Detective Galland then gave
                                   Plaintiff a doll that was
             21                    supposed to represent
                                   Plaintiff’s son. Defendant
             22                    Galland proceeded to bully
                                   and browbeat Plaintiff, trying
             23                    to get Plaintiff to violently
                                   shake the doll;
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                     36
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 37 of 53


             1
             2            c.    Defendant Galland continued
                                to bully the Plaintiff who was
             3                  in “great distress” and
                                Detective Galland tried to
             4                  exploit Plaintiff’s grief and
                                distress and to psychologically
             5                  manipulate Plaintiff into
                                stating that he had shaken the
             6                  child. Defendant Galland
                                conducted the interview in bad
             7                  faith, trying to take advantage
                                of Plaintiff’s age and
             8                  inexperience to pressure him
                                into a false confession.
             9
                          d.    Defendant Galland told
             10                 Plaintiff that the only
                                explanation for M.F.’s
             11                 condition is that he had been
                                shaken in the period leading
             12                 up to the 9-1-1 call.
             13           e.    Defendant Galland refused to
                                accept Plaintiff's insistence
             14                 that he did not violently shake
                                his child. He repeatedly
             15                 interrupted Plaintiff and stated
                                that he would not accept
             16                 Plaintiff's lies and demanded
                                that Plaintiff “take
             17                 responsibility” and “own up to
                                it.”;
             18
                          f.    Defendant Galland wrote in
             19                 his report: “JESUS FLORES
                                showed us, using a doll, how
             20                 he shook [M.F.]. He started as
                                though he was rocking the
             21                 baby in his lap, and then
                                accelerated and showed a
             22                 significantly more violent
                                shaking motion. The doll
             23                 JESUS FLORES was using is
                                stuffed and not that heavy. It
             24                 takes a significant amount of
                                energy to make the doll’s head
             25                 move, and JESUS FLORES
                                made the doll's head move a
             26                 great deal. . .”;
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                   37
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 38 of 53


             1
             2            g.    On the basis of Plaintiff’s
                                supposed “shaking” of the doll
             3                  and other false and misleading
                                statements by Defendant
             4                  Galland, and on the basis of
                                the above recommendations,
             5                  criminal charges were brought
                                against Plaintiff that carried a
             6                  maximum sentence of life in
                                prison;
             7
                          h.    Defendant Galland had one or
             8                  more contacts with Child
                                Protective Services. Defendant
             9                  Galland unequivocally
                                indicated to CPS that Plaintiff
             10                 had abused his son. Defendant
                                Galland also told Plaintiff’s
             11                 girlfriend and her family
                                members that Plaintiff had
             12                 abused his son. Defendant
                                Galland further caused a
             13                 restriction to be imposed that
                                prevented Plaintiff from
             14                 visiting his son in the hospital;
             15           i.    Defendant Galland also
                                caused an investigative hold to
             16                 be placed on the child. A
                                transfer of custody form
             17                 transmitted by Defendant
                                Galland states: “The child
             18                 suffered a severe brain injury
                                at the hand of his father.”;
             19
                          j.    At the preliminary hearing on
             20                 October 21, 2015, Defendant
                                Galland testified falsely about
             21                 what had occurred during his
                                interview with Plaintiff.
             22                 Defendant Galland repeated
                                his false statements that
             23                 Plaintiff shook the doll and
                                stated that “the head was
             24                 violently snapping back and
                                forth” during the interview.
             25                 Defendant Galland further
                                testified that the head was
             26                 unsupported while the alleged
                                violent snapping motion was
             27                 taking place;
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                    38
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 39 of 53


             1
             2              k.      Defendant Galland withheld
                                    information that a medical
             3                      exam had taken place in
                                    November 2015 revealed that
             4                      M.F. was experiencing
                                    substantially the same
             5                      symptoms that were
                                    supposedly the “constellation
             6                      of injuries” proving his
                                    “abuse” at the hands of
             7                      Plaintiff immediately before
                                    he was admitted into the
             8                      hospital on the night of May
                                    21, 2015.
             9
                            Supporting Evidence:
             10
                            Plaintiff’s Responses to Defendant
             11             Joseph Galland’s Interrogatories, Set
                            One, Ex. 16 to MGM Decl.; Plaintiff’s
             12             Responses to Defendant Joseph
                            Galland’s Interrogatories, Set Two,
             13             and Amended Responses, Ex. 17 to
                            MGM Decl.
             14
                      88.   In his deposition during this civil suit,        Ex. 18 to MGM Decl.
             15             Mr. Flores testified:
             16             a.      He was the only one in the
                                    room with M.F.
             17
                                    Supporting Evidence:
             18
                                    Flores Depo., p. 19:16-17, Ex.
             19                     18 to MGM Decl.
             20             b.      He does not recall what
                                    happened because he has a
             21                     condition that would cause
                                    him to black in and out.
             22
                                    Supporting Evidence:
             23
                                    Flores Depo., p. 19:18-20:18,
             24                     Ex. 18 to MGM Decl.
             25             c.      The issue of whether he was
                                    rocking M.F. on the evening
             26                     in question or shaking him is
                                    subject to interpretation.
             27
                                    Supporting Evidence:
             28
                                    Flores Depo., p. 22:7-24:22,
MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        39
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 40 of 53


             1              d.      He did use the word “shake”
                                    during his interview.
             2
                                    Supporting Evidence:
             3
                                    Flores Depo., p. 51:21-52:3,
             4                      Ex. 18 to MGM Decl.
             5        89.   Dr. Naven was deposed twice in this
                            civil suit, once as a fact witness and
             6              once as a “non retained expert”
                            designated by the Plaintiff. Dr.
             7              Naven testified that:
             8              a.      He stands behind his medical
                                    report wherein he stated that
             9                      M.F.’s injuries appeared to be
                                    nonaccidental trauma and that
             10                     remains his opinion.
             11                     Supporting Evidence:
             12                     Deposition of Wade Naven
                                    M.D. taken August 28, 2019
             13                     (“Naven Depo. 2”), pp. 7:6-
                                    14, 20:11-17, 22:18- 23:2, Ex.
             14                     19 to MGM Decl.
             15             b.      He stands by his testimony at
                                    the criminal trial wherein he
             16                     testified that while he did not
                                    recall what specifically he told
             17                     police officers, it is still his
                                    opinion that “based on the
             18                     acute subdural hematoma that
                                    the timeline could be as recent
             19                     as two hours”.
             20                     Supporting Evidence:
             21                     Naven Depo. 2, pp. 7:15-19,
                                    10:15-25, 24:21-25:2, Ex. 19
             22                     to MGM Decl.
             23       90.   Dr. Hyden was deposed in this civil
                            suit on July 31, 2019, which was more
             24             than four years from when he
                            originally expressed his opinions to
             25             Detective Galland.
             26             Supporting Evidence:
             27             Deposition of Philip Hyden M.D.
                            (“Hyden Depo.”), p. cover, Ex. 20 to
             28             MGM Decl.; Galland Decl., ¶ 12.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                       40
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 41 of 53


             1        91.   Dr. Hyden testified at that time that he
                            did not even recall speaking with
             2              Detective Galland, but he was sure he
                            did.
             3
                            Supporting Evidence:
             4
                            Hyden Depo., 21:23-22:16, 37:7-10,
             5              96:9-22, 97:13-18, Ex. 20 to MGM
                            Decl.
             6
                      92.   Dr. Hyden testified that:
             7
                            a.      M.F.’s injuries were the result
             8                      of “non accidental trauma”
                                    and that it is his normal
             9                      practice to relate truthfully and
                                    clearly that opinion to law
             10                     enforcement.
             11                     Supporting Evidence:
             12                     Hyden Depo., pp. 18:16-23,
                                    98:20-99:16, 103:6-12,
             13                     109:16-22, Ex. 20 to MGM
                                    Decl.
             14
                            b.      M.F. had multiple, multi-
             15                     layered retinal hemorrhages
                                    which are not seen in anything
             16                     but major accelerative/
                                    decelerative traumatic injuries.
             17                      M.F. had some fractures of
                                    the proximal humerus. There
             18                     were bucket handle or
                                    metaphyseal fractures, which
             19                     are classic fractures of child
                                    abuse. In addition, M.F. had
             20                     swelling around the
                                    paraspinous ligaments.
             21
                                    Supporting Evidence:
             22
                                    Hyden Depo., pp. 39:9-40:20,
             23                     42:13-43:10, 58:23-59:24,
                                    105:1-24, 107:1-108:9, Ex. 20
             24                     to MGM Decl.
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        41
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 42 of 53


             1            c.    He believes that the injury
                                happened immediately, though
             2                  at the criminal trial, he gave a
                                broad range between minutes
             3                  and one hour.
             4                  Supporting Evidence:
             5                  Hyden Depo., pp. 45:14-16,
                                48:9-19, 51:11-54:22, 68:18-
             6                  69:2, 78:18-79:3, 84:16-85:24,
                                100:6-21, 101:9-20, 103:6-17,
             7                  Ex. 20 to MGM Decl.
             8            d.    If Detective Galland had
                                posed a hypothetical where he
             9                  asked Dr. Hyden whether the
                                injury occurred within 10
             10                 minutes of the event that may
                                have caused the injury, Dr.
             11                 Hyden would have said yes
                                and possibly immediately after
             12                 the injury occurred.
             13                 Supporting Evidence:
             14                 Hyden Depo., pp. 45:14-16,
                                48:9-19, 51:11-54:22, 68:18-
             15                 69:2, 78:18-79:3, 84:16-85:24,
                                100:6-21, 101:9-20, 103:6-17,
             16                 Ex. 20 to MGM Decl.
             17           e.    If “we saw this event occur,
                                the time between the
             18                 perpetration, depending on
                                how severe it is, like in this
             19                 case, would be almost
                                immediate.”
             20
                                Supporting Evidence:
             21
                                Hyden Depo., pp. 74:17-
             22                 75:21, Ex. 20 to MGM Decl.
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                   42
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 43 of 53


             1              f.      Any history provided to him,
                                    whether it be from law
             2                      enforcement, the parent, social
                                    worker, etc would not change
             3                      his opinion that the child
                                    sustained severe accelerative/
             4                      decelerative rotational
                                    accelerational forces upon the
             5                      head and neck to cause the
                                    subdural hematomas, the
             6                      retinal hemorrhages the global
                                    encelphalopathy, the possible
             7                      cortical atrophy and other
                                    injuries from a prior
             8                      experience.
             9                      Supporting Evidence:
             10                     Hyden Depo, pp. 65:19-
                                    68:17, 80:11-21, 99:23-100:5,
             11                     110:13-18, Ex. 20 to MGM
                                    Decl.
             12
                      93.   Pursuant to this Court’s Scheduling
             13             Orders, the Parties disclosed expert
                            witness opinions. The Plaintiff
             14             designated retained witnesses: (1) Dr.
                            Richard Leo, a Professor of Law and
             15             Psychology; (2) Dr. Charles Hyman, a
                            pediatrician; and (3) Dr. Joseph
             16             Scheller, a child neurologist and board
                            certified pediatrician.
             17
                            Supporting Evidence:
             18
                            Plaintiff’s Expert Disclosure (without
             19             reports), Ex. 21 to MGM Decl.
             20       94.   The Plaintiff designated Drs. Naven
                            and Hyman as “non retained” experts.
             21
                            Supporting Evidence:
             22
                            Plaintiff’s Expert Disclosure, Ex. 21
             23             to MGM Decl.
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                      43
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 44 of 53


             1        95.   All three of the Plaintiff’s retained
                            experts testified in the Plaintiff’s
             2              criminal trial.
             3              Supporting Evidence:
             4              Deposition of Richard Leo M.D.
                            (“Leo Depo.”), p. 24:14-20, Ex. 22 to
             5              MGM Decl.; Deposition of Charles
                            Hyman M.D. (“Hyman Depo.”), pp.
             6              7:2-24, 6:22-25, Ex. 23 to MGM
                            Decl.; Deposition of Joseph Scheller
             7              M.D. (“Scheller Depo”), p. 8:20-24,
                            Ex. 24 to MGM Decl.
             8
                      96.   The Plaintiff did not designate a
             9              police procedures expert.
             10             Supporting Evidence:
             11             Plaintiff’s Expert Disclosure, Ex. 21
                            to MGM Decl.
             12
                      97.   In his deposition, Dr. Leo testified
             13             that: (1) he had not personally met
                            with Mr. Flores or spoken directly
             14             with him or interviewed him; (2) he
                            has never worked as a law
             15             enforcement officer; (3) he has never
                            conducted a police interview or
             16             interrogation of a suspect; (4) he has
                            not investigated a crime as a police
             17             investigator; (5) he has not qualified
                            in court to testify on the veracity of an
             18             investigation; (6) Mr. Flores did not
                            make a confession during the
             19             interrogation; (7) he did not speak to
                            any physicians or law enforcement
             20             officers in regard to this case.
             21             Supporting Evidence:
             22             Leo Depo., pp. 9:12-20, 16:7-17,
                            18:10-24, 22:10-18, 27:6-25, Ex. 22 to
             23             MGM Decl.
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        44
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 45 of 53


             1        98.    Dr. Hyman testified that: (1) he
                             offered opinions in opposition to the
             2               testimony of Dr. Hyden at the criminal
                             trial; (2) he never provided his
             3               opinions to anyone at the Bakersfield
                             Police Department; (3) he never
             4               suggested that his opinions be shared
                             with Detective Galland before the
             5               criminal case commenced; (4) he did
                             not instruct Mr. Flores’s criminal
             6               attorney to share his opinions with the
                             District Attorney; (5) there is a dispute
             7               in terms of the cause of pediatric
                             injuries as to whether or not that
             8               equates to nonaccidental child abuse
                             versus some other cause; and (6) he is
             9               rendering medical opinions as to
                             whether or not Dr. Hyden’s
             10              conclusions that M.F. was a victim of
                             child abuse.
             11              Supporting Evidence:
             12              Hyman Depo., pp. 21:9-21, 22:10-22,
                             23:5-10, 23:19-24:1, 27:24-28:8, 30:2-
             13              8, Ex. 24 to MGM Decl.
             14       99.    Dr. Scheller testified that: (1) he
                             analyzed whether M.F.’s injuries were
             15              the result of accidental trauma versus
                             another medical condition; (2) no one
             16              other than Mr. Flores was present
                             when M.F. became traumatically ill
             17              and so he can only say what is most
                             likely to have happened but, “it’s true,
             18              what may have happened was that he
                             did suffer an inflicted or abusive
             19              injury” ; (3) he did not meet with or
                             speak with Detective Galland to
             20              discuss his views of M.F.
             21              Supporting Evidence:
             22              Scheller Depo., pp. 9:22-10:6, 11:18-
                             12:11, 27:22-28:6, 29:1-25, Ex. 23 to
             23              MGM Decl.
             24       100.   Defendants designated Curtis J. Cope,
                             a police procedures expert, to review
             25              materials in this case and render
                             expert opinions.
             26
                             Supporting Evidence:
             27
                             Declaration of Curtis J. Cope (“Cope
             28              Decl.”), ¶ 3.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                         45
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 46 of 53


             1        101.   Mr. Cope opined that:
             2               a.     Any reasonable officer would
                                    evaluate the information,
             3                      physical evidence and
                                    statements provided and
             4                      determine there was possible
                                    child abuse involved in this
             5                      call for service. It is also his
                                    opinion based upon the fact
             6                      pattern of the call for service it
                                    would be expected that a
             7                      detective response would be
                                    appropriate and it comports
             8                      with Bakersfield Police
                                    Department policy. It is also
             9                      his opinion it would be
                                    appropriate for additional law
             10                     enforcement personnel to
                                    respond to the hospital to
             11                     inquire further regarding
                                    M.F.’s condition and injuries.
             12
                                    Supporting Evidence:
             13
                                    Cope Decl., ¶ 4a.
             14
                             b.     Any reasonable detective
             15                     would consider the
                                    information supplied by the
             16                     medical personnel as part of
                                    the basis for continuing to
             17                     conduct a child abuse
                                    investigation. Law
             18                     enforcement is not expected to
                                    be able to diagnose a child’s
             19                     injuries; however; it is
                                    expected that law enforcement
             20                     will rely on the expertise of
                                    the medical professionals
             21                     treating a child to provide
                                    some basis for considering
             22                     that M.F. was possibly a
                                    victim of child abuse and that
             23                     a continued criminal
                                    investigation was warranted.
             24
                                    Supporting Evidence:
             25
                                    Cope Decl., ¶ 4b.
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                         46
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 47 of 53


             1            c.    The securing of a search
                                warrant demonstrates
             2                  Bakersfield Police
                                Department’s handling of the
             3                  investigation comports to
                                expected police procedures to
             4                  assist detectives in
                                establishing whether a crime
             5                  had occurred, seize possible
                                evidence, as well as
             6                  identifying possible suspect(s)
                                involved in the child’s abuse.
             7
                                Supporting Evidence:
             8
                                Cope Decl., ¶ 4c.
             9
                          d.    The investigation record
             10                 reflects that Jesus Flores was
                                the only person who was
             11                 present with M.F. at the time
                                that the injuries are likely to
             12                 have occurred. In his opinion
                                the investigative steps taken
             13                 by Galland and other
                                detectives during this time
             14                 frame were appropriate
                                investigative steps for a
             15                 reasonable detective. It is
                                further his opinion that the
             16                 focus of the investigation as to
                                whether Jesus Flores was the
             17                 person responsible for M.F.’s
                                injuries was appropriate for
             18                 the circumstances based upon
                                the investigative findings to
             19                 that point.
             20                 Supporting Evidence:
             21                 Cope Decl., ¶ 4d.
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                   47
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 48 of 53


             1            e.    Advanced Law enforcement
                                training provides detectives
             2                  with methods of conducting
                                interviews and interrogations.
             3                  Typically, the interviews fall
                                into two types: free format
             4                  interview and cognitive
                                interview. Interviews are
             5                  typically used for dealing with
                                persons not under arrest or
             6                  those not identified as
                                suspects in criminal activity.
             7                  Interrogation training is
                                typically geared towards
             8                  dealing with possible or actual
                                suspects of criminal activity.
             9                  Often, these interrogations can
                                be confrontational, in that it is
             10                 not often criminals
                                immediately confess to
             11                 criminal activity. Thus, there
                                is advanced training that
             12                 demonstrates methods of
                                conducting confrontational
             13                 interrogations. The record
                                shows the Bakersfield Police
             14                 Department provides their
                                personnel with advanced
             15                 interview and interrogation
                                training, internally and
             16                 externally, which Galland has
                                attended or taught. It is his
             17                 opinion that the Bakersfield
                                Police Department’s training
             18                 program meets or exceeds the
                                POST Standards for
             19                 conducting child abuse types
                                of crimes and Galland is well
             20                 trained for conducting those
                                types of investigations.
             21
                                Supporting Evidence:
             22
                                Cope Decl., ¶ 4e.
             23
                          f.    Any reasonable detective
             24                 would have concluded the
                                focus of the investigation
             25                 towards Jesus Flores as the
                                person responsible for M.F.’s
             26                 injuries was appropriate at that
                                point in the investigation.
             27
                                Supporting Evidence:
             28
                                Cope Decl., ¶ 4f.
MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                    48
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 49 of 53


             1            g.    The methods Galland utilized
                                to conduct his investigation
             2                  and interview during this time
                                frame comport to proper
             3                  police procedures and were
                                reasonable for the
             4                  circumstances. It is not
                                uncommon for law
             5                  enforcement to be taught to
                                utilize interview and
             6                  interrogation techniques that
                                challenge the person being
             7                  interviewed with
                                confrontational questions in
             8                  order to determine whether the
                                individual may have
             9                  involvement with the crime
                                being investigated. There can
             10                 be questions that are offered to
                                suggest involvement in or
             11                 methods used during the crime
                                being investigated. There can
             12                 be questions that are used to
                                overcome objections by the
             13                 person being interrogated.
                                These types of questions are
             14                 expected and reasonable for
                                the well-trained detective to
             15                 rely on when conducting
                                interrogations. These types of
             16                 questions can be utilized to
                                assist the well-trained
             17                 detective to find the truth from
                                the person being interrogated.
             18                 He did not find any evidence
                                of Galland utilizing improper
             19                 interview and interrogation
                                techniques, or that he was
             20                 bullying or browbeating Jesus
                                Flores during the interview
             21                 process.
             22                 Supporting Evidence:
             23                 Cope Decl., ¶ 4g.
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                   49
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 50 of 53


             1            h.    The investigation conducted
                                by Galland would have
             2                  provided any reasonable
                                detective with probable cause
             3                  to believe Jesus Flores had
                                abused M.F. and that Jesus
             4                  Flores’ arrest was appropriate
                                for the circumstances. It is
             5                  also his opinion that it is
                                reasonable and expected for
             6                  law enforcement to utilize and
                                rely on medical expertise to
             7                  assist in developing
                                investigations of this nature
             8                  and to make a determination
                                whether child abuse has
             9                  occurred.
             10                 Supporting Evidence:
             11                 Cope Decl., ¶ 4h.
             12           i.    Galland’s follow-up activities
                                demonstrate appropriate police
             13                 procedures in conducting the
                                child abuse investigation.
             14
                                Supporting Evidence:
             15
                                Cope Decl., ¶ 4i.
             16
                          j.    The record reveals the District
             17                 Attorney found there was
                                sufficient evidence that Jesus
             18                 Flores had caused the injuries
                                to M.F. and they filed criminal
             19                 charges against him.
             20                 Supporting Evidence:
             21                 Cope Decl., ¶ 4j.
             22           k.    Members of the Bakersfield
                                Police Department meet or
             23                 exceed the training standards
                                established by POST and that
             24                 Galland was well trained for
                                his position as an investigator/
             25                 detective.
             26                 Supporting Evidence:
             27                 Cope Decl., ¶ 4k.
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                   50
                      Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 51 of 53


             1            l.    There is no evidence to
                                support a finding that Galland
             2                  was inadequately supervised
                                during his investigation. In
             3                  fact, the record clearly shows
                                Galland consulted with
             4                  supervision during his
                                investigation of this matter.
             5
                                Supporting Evidence:
             6
                                Cope Decl., ¶ 4l.
             7
                          m.    There is no evidence to
             8                  support any contention that
                                any member of the Bakersfield
             9                  Police Department acted
                                negligently during any of the
             10                 investigation or criminal
                                prosecution of the case against
             11                 Plaintiff.
             12                 Supporting Evidence:
             13                 Cope Decl., ¶ 4m.
             14           n.    There is no evidence to
                                support any contention that
             15                 reflects that the Bakersfield
                                Police Department has any
             16                 policy, practice, custom or
                                procedure that condones
             17                 violating any persons Civil
                                Rights.
             18
                                Supporting Evidence:
             19
                                Cope Decl., ¶ 4n.
             20
                          o.    There is no evidence to
             21                 support any contention that
                                reflects that the Bakersfield
             22                 Police Department has any
                                policy, practice, custom or
             23                 procedure to overlook or ratify
                                supposed wrong doing by
             24                 members of the organization.
             25                 Supporting Evidence:
             26                 Cope Decl., ¶ 4o.
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                  51
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 52 of 53


             1        102.   Both Sara Guzman and Jesus Flores
                             were notified of their Miranda rights
             2               and both indicated they understood
                             and were still willing to participate in
             3               the interviews.
             4               Supporting Evidence:
             5               Galland Decl., ¶ 10f-g; SG Interview,
                             Ex. 8 to MGM Decl.; JF Interview,
             6               Ex. 13 to MGM Decl.
             7        103.   Social Services became involved in
                             investigating M.F.’s welfare on or
             8               about May 22, 2015.
             9               Supporting Evidence:
             10              Declaration of Bonnie Holt (“Holt
                             Decl.”), ¶ 4.
             11
                      104.   On June 26, 2015, the Kern County
             12              Department of Health Services filed a
                             petition alleging: (1) M.F. was at risk
             13              of suffering serious physical harm
                             inflicted nonaccidentally by a parent
             14              or as a result of a parent’s failure to
                             adequately protect him (§ 300, subd.
             15              (A)) and M.F., who was under the age
                             of five, suffered severe physical abuse
             16              by a parent or another person known
                             by the parent, and the parent know or
             17              reasonably should have known that
                             person was physically abusing the
             18              child (§300 subd. (E)).
             19              Supporting Evidence:
             20              Court of Appeal Opinion at p. J0360,
                             Ex. G to RJN.
             21
                      105.   There were Court proceedings related
             22              to whether the child should be put up
                             for adoption and Mr. Flores was given
             23              an opportunity to respond to the
                             position taken by Child Protective
             24              Services regarding M.F.
             25              Supporting Evidence:
             26              Holt Decl., ¶ 11; Court of Appeal
                             Opinion at p. J0361, Ex. G to RJN.
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        52
                       Case 1:17-cv-01393-JLT Document 32-2 Filed 10/21/19 Page 53 of 53


             1        106.   On May 12, 2016, the Disposition
                             Hearing was held wherein the
             2               Department of Health Services
                             recommended denial of reunification
             3               services for both parents. While the
                             Department was not convinced that
             4               Jesus Flores was the sole source of
                             M.F.’s multiple injuries, the
             5               Department felt that both parents
                             failed to protect M.F.
             6
                             Supporting Evidence:
             7
                             Holt Decl., ¶ 12; Court of Appeal
             8               Opinion at p. J0361, Ex. G to RJN.
             9        Dated: October 21, 2019                       MARDEROSIAN & COHEN
             10
                                                                          /s/ Michael G. Marderosian
             11                                                     By:
                                                                          Michael G. Marderosian,
             12                                                           Attorney for Defendants above-named.
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                    53
